Citation Nr: 1036457	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  03-14 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, 
to include as due to in-service exposure to herbicides.


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney-at-Law


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to March 1971.

This matter comes to the Board of Veterans' Appeals (Board) from 
a March 2002 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  In a June 2006 decision, the Board, 
in pertinent part, denied entitlement to service connection for 
diabetes mellitus.  The Veteran appealed the decision to the 
United States Court of Appeals for Veterans Claims (Court).  In a 
January 2008 Order, the Court vacated the June 2006 decision 
which denied entitlement to service connection for diabetes 
mellitus, and remanded the issue to the Board for further 
proceedings consistent with a January 2008 Joint Motion for 
Remand.  This matter was remanded by the Board in December 2008.

In the December 2008 Remand, the Board also remanded the issue of 
entitlement to an initial rating in excess of 20 percent for 
degenerative joint disease of the lumbar spine for issuance of a 
statement of the case in response to an August 2006 notice of 
disagreement which expressed disagreement with the disability 
rating assigned in a July 2006 rating decision.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  In May 2009, the RO issued 
correspondence to the Veteran acknowledging the notice of 
disagreement received, and indicated that a statement of the case 
would be forthcoming.  In April 2010, the Veteran's 
representative filed a motion requesting an extension of time to 
submit additional evidence in the Veteran's appeal, which was 
granted in May 2010.  In June 2010, the Veteran's representative 
submitted correspondence pertaining to the Veteran's lumbar spine 
disability.  As a statement of the case has not been issued 
pertaining to such issue, the Board does not have jurisdiction of 
such issue.  Such correspondence is referred to the Agency 
of Original Jurisdiction (AOJ) for appropriate action.

A report of contact dated in March 2009 is construed as a 
claim of entitlement to special monthly compensation based 
on the need for regular aid and attendance or at the 
housebound rate but has not been adjudicated by the AOJ.  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the VA RO.  VA will notify the Veteran 
if further action is required.


REMAND

Service personnel records reflect that the Veteran was stationed 
with the 388th SVC Sq., Korat RTAFB in Thailand from September 7, 
1969, and had 1 year, 6 months, and 12 days of foreign and/or sea 
service.  The Veteran asserts, however, that he flew from 
Thailand to Vietnam on several occasions.  In the December 2008 
Board Remand, it was requested that the Veteran's unit records be 
obtained from the service department or other appropriate agency 
to determine if the Veteran served in the Republic of Vietnam.  
In February 2009, the RO issued a 'Request for Information' 
requesting the Veteran's dates of service in Vietnam, and the 
April 2009 response was that there were 'no records of exposure 
to herbicides.'  There is no indication that the RO requested the 
Veteran's unit records per the Remand instruction.  The Court has 
held that a remand confers on the Veteran, as a matter of law, 
the right to compliance with the remand orders.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  On remand, the RO should attempt 
to obtain the Veteran's unit records from the service department 
or other appropriate repository.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain the Veteran's 
unit records from the service department, 
Archives II textual Reference Branch at Archives 
and Records Administration (NARA), 8601 Adelphi 
Road, College Park, MD 20740-6001, or any other 
appropriate repository or agency to determine if 
the Veteran served in the Republic of Vietnam.  
Per the Veteran's service personnel records, he 
was stationed with the 388th SVC Sq., Korat RTAFB 
in Thailand from September 7, 1969, and had 1 
year, 6 months, and 12 days of foreign and/or sea 
service.  His military occupational specialty was 
cook.  All efforts to obtain these records should 
be fully documented.  

2.  The RO should then readjudicate the issue of 
entitlement to service connection for diabetes 
mellitus, type II, to include as due to in-
service exposure to herbicides.  If the benefit 
sought on appeal remains denied, the Veteran and 
his representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be allowed for 
response.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).




